         Case 7:13-cr-00023-HL-TQL Document 41 Filed 09/16/21 Page 1 of 1


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                      VALDOSTA DIVISION

       UNITED STATES OF AMERICA

                        V.                                   NO. 7:13-CR-00023-001 (HL)

       CAMERON SCOTT JOHNSON

                                              ORDER
· For good and sufficient cause shown to the Court, if is hereby ORDERED that the conditions of
 supervised release be modified to include the following special condition:

    1. You shall comply with the Level 1 restrictions of the Middle District of Georgia's
       Technology Access Program (TAP) under the guidance and supervision of the probation
       office.

 A copy of the restrictions under Technology Access Program (TAP) Level 1 is attached to this
 order and overrides any previously imposed Technology Access Program restrictions. The Court
 further Orders that you re-enroll in sex offender treatment under the previously ordered special
 condition of supervision.



                    SO ORDERED this _/.Day of           ~                 , 2021.




                                                       t1fz~0-~
                                                      SENIOR U.S. DISTRICT JUDGE


 Prepared by: RDB
